UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 11, 2015 MVP REIT, INC. (Exact name of registrant as specified in its charter) Maryland 333-180741 45-4963335 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 12, SUITE 110 SAN DIEGO, CA92130 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 534-5577 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item4.01. Changes in Registrant’s Certifying Accountant. (a) Dismissal of previous independent registered public accounting firm: On February 11, 2015, the Audit Committee of the Board of Directors of MVP REIT, Inc., (“the Company”) dismissed De Joya Griffith, LLC, (“De Joya”) as the Company’s independent registered public accounting firm. The audit report of De Joya on the consolidated financial statements of the Company as of and for the year ended December 31, 2014 and 2013 did not contain an adverse opinion or a disclaimer of opinion, and was not qualified or modified as to uncertainty, audit scope or accounting principles. During the two most recent fiscal years and the period from January 1, 2014 through February 11, 2015, there were no disagreements with De Joya on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure. The Company has provided De Joya a copy of the disclosures in this Form 8-K and has requested that De Joya furnish it with a letter addressed to the Securities and Exchange Commission stating whether or not De Joya agrees with the Company’s statements in this Item 4.01(a).A copy of the letter dated February 13, 2015, furnished by De Joya in response to that request is filed as Exhibit 16.1 to this Form 8-K. (b) Engagement of new independent registered public accounting firm: On February 11, 2015, the Audit Committee of the Company’s Board of Directors engaged RBSM, LLP (“RBSM”) as the Company’s independent registered public accounting firm. During the Company’s two most recent fiscal years ended December 31, 2014 and 2013 and the period from January 1, 2014 through February 11, 2015, the Company did not consult with RBSM on (i) the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that may be rendered on the Company’s consolidated financial statements, and RBSM did not provide either a written report or oral advice to the Company that was an important factor considered by the Company in reaching a decision as to any accounting, auditing, or financial reporting issue; or (ii) any matter that was the subject of any disagreement, as defined in Item 304 (a)(1)(iv) of Regulation S-K and the related instructions, or a reportable event within the meaning set forth in Item 304(a)(1)(v) of Regulation S-K. Item 8.01 Other Events During February 2015, the management has entered into a plan to sell the storage unit assets which results in the financial reporting of these assets, liabilities and results of operation to held for sale and discontinued operations. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Letter from De Joya Griffith, LLC to the U.S. Securities and Exchange Commission SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MVP REIT, Inc. Date: February 17, 2015 By: Michael V. Shustek President and Chief Executive Officer
